Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“an artificial intelligence (AI) model that defines a configuration of the video game state detection client application while running on the processor of the gaming client computing device”; and
“a cloud service that receives game data packages for business transaction processing and AI model retraining, wherein the game data packages are received from the video game state detection client application running on the gaming client computing device when a game state change is detected by the AI engine”.
Regarding independent claim 6, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“an artificial intelligence rules logic program which, when executed by a processor of a gaming client computing device, performs video game state detection”; 
“determining a video game to monitor and detect state changes by the AI engine based on video collected of the video game during game play by a user”; and 
“transmitting the packaged game data to a cloud service for business transaction processing and AI model retraining”.
US Pub. 20200171382 to Agoston et al (Agoston) teaches using an AI engine and an AI model for processing and tracking an online game within a server device.  However, Agoston fails to explicitly teach an artificial intelligence (AI) model that defines a configuration of the video game state detection client application while running on the processor of the gaming client computing device, or an artificial intelligence rules logic program determining a video game to monitor and detect state changes by the AI engine based on video collected of the video game during game play by a user.

US Pub. 20040193441 to Altieri teaches a client device having software related to artificial intelligence and game state, and a server having software related to processing artificial intelligence and business logic.  Yet, Altieri fails to explicitly teach an artificial intelligence (AI) model that defines a configuration of the video game state detection client application while running on the processor of the gaming client computing device, or an artificial intelligence rules logic program determining a video game to monitor and detect state changes by the AI engine based on video collected of the video game during game play by a user.
The instant invention is deemed to be an unobvious improvement over the cited prior art. The improvement comprises (claim 1) an artificial intelligence (AI) model that defines a configuration of the video game state detection client application while running on the processor of the gaming client computing device; and a cloud service that receives game data packages for business transaction processing and AI model retraining, wherein the game data packages are received from the video game state detection client application running on the gaming client computing device when a game state change is detected by the AI engine; and (claim 6) an artificial intelligence rules logic program which, when executed by a processor of a gaming client computing device, performs video game state detection,  determining a video game to monitor and detect state changes by the AI engine based on video collected of the video game during game play by a user; and transmitting the packaged game data to a cloud service for business transaction processing and AI model retraining.  The advantage of using .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715